20u73 department of the treasury internal_revenue_service washington d c uniform issue list jun tep ra‘ tax_exempt_and_government_entities_division legend company a company b company c plan b plana plan c company f company g company e company d plan g plan d plan e plan f 2uu73tu4g page of plan h dear this is in response to a request for a private_letter_ruling dated date as revised by letters dated date date date and date submitted on your behalf by your authorized representatives regarding the tax consequences of the spin-off of a subsidiary by the parent_corporation sponsoring the company b plans your authorized representatives have submitted the following facts and representations in connection with this request _ company a based in parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return company b is a corporation newly formed by company a in connection with the company b spin-off and incorporated in is a holding_company and the on date company a received a favorable ruling from the irs that the company b spin-off will be tax-free to company a and its shareholders under sec_355 and other sections of the internal_revenue_code code prior to the company b spin-off company a directly owned all of the outstanding_stock of company c company a also directly owned of the outstanding_stock of company d the other of which was owned directly by company c company d directly owned all of the outstanding_stock of company e company e directly owned all of the outstanding_stock of company f company a formed company b as a wholly-owned subsidiary in connection with such formation company a received all of the shares of company b common_stock in exchange for a nominal cash contribution company e distributed to company d all of its assets other than company f company d distributed all of the outstanding_stock of company e to company a in exchange for a portion of company a’s stock of company d of approximately equivalent value company a contributed all of the outstanding_stock of company e and any other assets associated with the additional shares of company b common_stock an amount of cash not to exceed company a’s adjusted_basis in the assets transferred to company b by company a reduced by the amount of any liabilities assumed by company b within the meaning of sec_357 and the controlled securities the controlled securities that company a received in exchange for the outstanding shares of company e included debt securities with a total face_amount of approximately dollar_figure billion in the form of senior unsecured notes and a senior secured term_loan to company b in exchange for page of 20u73 page of five of company a’s plans were involved in the spin-off plan a which includes both a profit-sharing_plan and an esop plan b which includes both a stock_bonus_plan and an esop plan c which includes both a stock_bonus_plan and an esop this plan does not currently maintain a suspense_account because the loan for the esop has been repaid plan d which includes a profit sharing plan and an esop and plan e which includes a profit sharing plan and an esop collectively the company a plans on or about date before the company b spin-off and while company b remains in the controlled_group_of_corporations that includes company a company a spun off a portion of plan a plan b and plan c so that the employee benefit obligations and assets of these plans related to the active former and retired company a employees assigned to company b were transferred to new plans that will be sponsored by company b the company a plan spin-off’ the new company b plans are plan f plan g and plan h or collectively the company b plans company b did not establish a plan that is identical to plan d or plan e because no participants in plan d or plan e have been employed by company b each company b plan is substantially identical in all material respects to its respective company a plan and will include an esop and paysop component as applicable all liabilities relating to and participant accounts of company b participants were transferred from the company a plans to the company b plans on date however no portion of the esop suspense_account in plan a was transferred to plan f although the company b plans will hold company a shares as a result of the company a plan_spin-off participants may not be permitted to acquire any additional company a shares since the company a plan_spin-off in addition any employer stock contributions made to the company b plans before the company b spin-off were made in the form of company a shares in the company b spin-off company a distributed the company b common_stock it owned to its stockholders on a pro_rata basis as a result on date each of the company a plans and the company b plans possessed both company a shares and company b shares the trustees of the company b plans and the company a plans have not engaged in share exchanges so that the company a plans can reinvest in company a shares and the company b plans can reinvest in company b shares page of v756u46 page of assuming that no exchanges occur the trustees of the company b plans and trustee of the company a plans will dispose_of shares of the other company’s stock in open market transactions following the company b spin-off as follows e e the company a plans will reinvest any company b shares received with respect to paysop shares within days of the company b spin-off this transaction has occurred the company b plans are currently maintaining a company a shares fund participants holding shares in this fund are permitted to sell their shares at any time but are not permitted to purchase any additional shares the company b plans’ trustees will determine whether upon reasonable notice participants who do not sell their company b shares within a certain period of time following the company b spin-off will be deemed to have elected to sell their company a shares and to invest the proceeds of such sale in the company b shares fund based on the foregoing facts and representations your authorized representatives have requested the following rulings to company b during the reinvestment_period distributions by the company b plans of company a shares received as a result of the company a plan_spin-off will constitute distributions of employer_securities in satisfaction of the requirements of sec_409 to company b that the commissioner of the service shall extend the 90-day reinvestment_period under sec_1_46-8 of the income_tax regulations regulations pursuant to his authority under sec_1_46-8 of the regulations so that the sale of the company a shares by the company b plans following the spin-off and the reinvestment of the proceeds of such sale in or the receipt in such exchanges of company b shares may take place over a period commencing on the date of the spin-off and ending on the date that is calendar days following such date reinvestment_period without resulting in the failure of the company b plans to satisfy the requirement of code sec_409 and sec_4975 that the company b plans be designed to invest primarily in employer_securities and that there will be no imposition of a penalty under sec_1_46-8 of the regulations to company b the company a shares acquired by the company b plans pursuant to the company a plan_spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from a distributee’s gross_income under sec_402 to company a company b shares that the company a plans acquire as a result of the company b spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from a distributee’s gross_income under sec_402 page of page of for purposes of determining net_unrealized_appreciation to company a under sec_402 the basis of the company a and company b shares held by the company a plans will be determined by allocating the basis in the company a shares immediately before the company b spin-off between the company a shares and the company b shares immediately after the company b spin-off in accordance with the rules under sec_358 given that the irs has ruled that the company b spin-off is tax-free under sec_355 for purposes of determining net_unrealized_appreciation to company b under sec_402 the basis of the company a and company b shares held by the company b plans will be determined by allocating the basis in the company a shares immediately before the company b spin-off between the company a shares and the company b shares immediately after the company b spin-off in accordance with the rules under sec_358 give that the irs has ruled that the company b spin-off is tax-free under sec_355 to company a the disposition of company b shares received pursuant to the company b spin-off by the company a plans and the purchase of company a shares with the proceeds from any such disposition within days of the disposition or receipt of company a shares through the exchange of such company b shares will cause the determination of net_unrealized_appreciation of such company a shares to be made without regard to such receipt disposition and purchase to company b pursuant to the authority granted by sec_402 to extend the 90-day period for reinvesting in employer_securities for purposes of sec_402 the disposition of company a shares received pursuant to the company b spin-off by the company b plans and the purchase of company b shares with the proceeds from any such disposition or the receipt of company b shares in exchange for company a shares may take place over the reinvestment_period so that the determination of net_unrealized_appreciation of such company b shares will be made without regard to such receipt disposition and purchase to company a company a shares or dispose_of company b shares and reinvest the proceeds in company a shares within days of the disposition of the company b shares the company a plans’ basis in such company a shares for purposes of determining the net_unrealized_appreciation on such shares will be equal to the basis of the company b shares determined under ruling above if the company b plans exchange company a shares for to company b company b shares or dispose_of company a shares and reinvest the proceeds in company b shares within the reinvestment_period the company b plans’ basis in such company b shares for purposes of determining the net unrealized if the company a plans exchange company b shares for page of page of appreciation on such shares will be equal to the basis of the company a shares determined under ruling above to company a for days after the company b spin-off the number of company b shares held in suspense will be taken into consideration when calculating the number of shares to be released from suspense under sec_4975 and any company b shares that are required to be released may be converted to an equivalent number of company a shares at the time of release based on the fair_market_value of the company a and company b shares at the time of the release if plan a disposes of the company b shares received with to company a respect to the unallocated company b shares held in the lesop suspense_account and reinvests the proceeds in company a shares such company a shares will be deemed to have been acquired with the proceeds of the exempt loan for the lesop accordingly dividends_paid on such company a shares and used to repay the exempt loan for the lesop will be treated as applicable_dividends under sec_404 and will be deductible by company a under sec_404 to the same extent that the dividends were deductible by company a with respect to the original lesop company a shares that created a right to the company b shares as a result of the company b spin-off with respect to ruling_request sec_409 of the code provides that a tax_credit_employee_stock_ownership_plan including a payroll-based tax_credit_employee_stock_ownership_plan paysop is a defined_contribution_plan which is designed to invest primarily in employer_securities as defined in sec_409 of the code sec_4975 of the code requires that an esop be designed to invest primarily in qualifying employer_securities as defined in sec_409 sec_1_46-8 of the regulations provides that the requirement that a paysop be designed to invest primarily in employer_securities is a continuing obligation therefore a transaction changing the status of a corporation as an employer may require the conversion of certain plan assets into other_securities sec_1_46-8 of the regulations also provides that cash or other assets derived from the disposition of employer_securities held by a tax_credit_employee_stock_ownership_plan must be reinvested in employer_securities not later than the 90th day following the date of disposition however the commissioner may grant an extension of the period for reinvestment in employer_securities depending on the facts and circumstances of each case due to the facts and circumstances we have determined that in addition to the paysop portion it is appropriate to also apply sec_1_46-8 of the regulations to the esop portion of the plans page of page of your authorized representatives have submitted two analyses prepared by themselves and company g which establishes expected daily trading volumes for company b by comparing certain financial data with that of a number of other companies with similar market capitalizations based on this analysis and the number of shares to be bought and sold company g has recommended that calendar days be allowed for the sale of company a stock and reinvestment into company b stock to avoid disrupting the market the analyses show that the increase in daily trading volume to complete the transaction within the 90-day reinvestment_period would have a significant adverse affect on the value of the company b shares taking into consideration all of the facts and circumstances of this case and the two above described analyses we conclude with respect to ruling_request that the sale of company a shares by the company b plans following the spin-off and the reinvestment of the proceeds of such sale in company b shares may take place over a period commencing on the date of the spin-off and ending on the date that i sec_273 calendar days following such date the extended reinvestment_period without resulting in the failure of the company b plans’ esop portion to satisfy the requirement of code sec_4975 that the company b plans be designed to invest primarily in employer_securities in addition reinvestment during the extended reinvestment_period will not cause the paysop portion of the plans to violate sec_409 of the code also there will be no imposition of a penalty under sec_1_46-8 of the regulations with respect to ruling_request sec_409 of the code provides that a participant in a esop or paysop must have a right to demand that his benefit be distributed in the form of employer_securities as defined in sec_409 as discussed above to the extent the spin-off resulted in the company b plans holding non-employer securities reinvestment in company b shares is required within days following the date of receipt or such longer period of time allowed by the commissioner based on the facts and circumstances we ruled in ruling_request that this reinvestment may take place within the extended reinvestment_period however when a participant becomes entitled to a distribution under the company b plan during the extended reinvestment_period the distribution of any non-employer securities derived from ownership of employer_securities held in a participant's account during this period is considered a distribution of employer_securities that satisfies the requirements of sec_409 accordingly we conclude with respect to ruling_request that following the spin- off distributions during the extended reinvestment_period to the company b plans’ participants of company a shares allocated to their accounts will constitute distributions of employer_securities in satisfaction of the requirement under sec_409 of the code page of page of with respect to ruling_request and sec_402 provides generally that the term securities_of_the_employer_corporation includes securities ofa parent or subsidiary_corporation as defined in sec_424 and f of the employer_corporation sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in the present case company b was a wholly-owned indirect subsidiary of company a therefore prior to the spin-off company b stock constitutes securities_of_the_employer_corporation within the meaning of sec_402 of the code pursuant to and simultaneously with the company b spin-off company b ceased to be a subsidiary of or otherwise be a member of the same controlled_group as company a therefore after the company b spin-off company a shares do not constitute employer_securities in relation to the company b plans and company b shares do not constitute employer_securities in relation to the company a plans accordingly with respect to ruling_request and we conclude that the shares of company a acquired by the company b plans and shares of company b acquired by the company a plans as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code with respect to ruling_request sec_5 and according to the above facts company a has received a ruling that the spin-off of company b is tax-free under sec_355 of the code sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the page of page of transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transaction in proportion to the fair market values of the stock of each class accordingly we conclude with respect to ruling_request that for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company a and company b shares held by the company a plans will be determined by allocating the basis in the company a shares immediately before the spin-off between the company a shares and company b shares immediately after the spin-off in accordance with the rules under sec_358 of the code because the spin-off is tax-free under sec_355 of the code with respect to ruling requests we conclude that for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company b and company a shares held by the company b plans will be determined by allocating the basis in the company b shares immediately before the spin-off between the company b shares and company a shares immediately after the spin-off in accordance with the rules under sec_358 of the code because the spin-off is tax-free under sec_355 of the code with respect to ruling_request and sec_402 of the code provides in pertinent part that for purposes of sec_402 in the case of any transaction in which either a the plan trustee exchanges the plan's securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction in the present case we have already ruled that company b shares held by company a plans as a result of the spin-off are securities_of_the_employer_corporation as defined in sec_402 of the code for purposes of sec_402 the disposition by the company a plans of company b shares followed by the reinvestment of the proceeds in company a securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation in accordance with sec_402 if such reinvestment occurs within days or such longer period as the secretary may prescribe the transaction is ignored for purposes of determining net_unrealized_appreciation with respect to those securities stock is thus a disposition of ‘accordingly we conclude with respect to ruling_request that the disposition of company b shares received pursuant to the company b spin-off by the company a plans and the purchase of company a shares with the proceeds from any such disposition within 90-days of the disposition or receipt of company a shares through the exchange of such company b shares will cause the determination of net_unrealized_appreciation of such company a shares to be page of page of made without regard to such receipt disposition and purchase with respect to ruling_request to the extent that the company a plans dispose_of the shares of company b and reinvests the proceeds in shares of company a within the reinvestment_period the basis of the replacement shares of company a for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of the shares of company b determined in the manner described in ruling_request above with respect to ruling requests and we have already ruled that company a shares held by company b plans as a result of the spin-off are securities_of_the_employer_corporation as defined in sec_402 of the code for purposes of sec_402 the disposition by the company b plans of company a shares followed by the reinvestment of the proceeds in company b stock is thus a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation in accordance with sec_402 of the code if such reinvestment occurs within days or such longer period as the secretary may prescribe the transaction is ignored for purposes of determining net_unrealized_appreciation with respect to those securities we previously concluded with respect to ruling_request that the 90-day reinvestment_period of sec_1_46-8 of the regulations is extended to a total of calendar days for the company b plans for the same reasons set forth in our response to that ruling_request we conclude that the 90-day reinvestment_period described in sec_402 is also extended to a total of calendar days from the date of the spin-off for the company b plans accordingly we conclude with respect to ruling_request that the disposition of company a shares received pursuant to the company b spin-off by the company b plans and the purchase of company b shares with the proceeds from any such disposition within the extended reinvestment_period or receipt of company b shares through the exchange of such company a shares will cause the determination of net_unrealized_appreciation of such company b shares to be made without regard to such receipt disposition and purchase with respect to ruling_request to the extent that the company b plans dispose_of the shares of company a and reinvests the proceeds in shares of company b within the extended reinvestment_period the basis of the replacement shares of company b for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of the shares of company a determined in the manner described in ruling_request above with respect to ruling_request sec_54_4975-7 of the regulations provides generally that an exempt loan for an esop must provide for the release from encumbrance of plan assets used as collateral for the loan provides that for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held page of it further page of immediately before release for the current plan_year multiplied by a fraction the numerator of which is the amount of principal and interest_paid for the year and the denominator of which is the sum of the numerator plus the principal and interest to be paid for all future years finally sec_54_4975-7 provides that if collateral for the loan includes more than one class of securities the number of securities of each class to be released for a plan_year must be determined by applying the same fraction to each class sec_54_4975-11 of the regulations provides that all assets acquired with the proceeds of an exempt loan under sec_4975 of the code must be held in the suspense_account and withdrawn as if encumbered in the present case the company b stock received by the company a plans in the spin-off is received as a result of the company a plan's ownership of company a stock which was acquired with the proceeds of the exempt loan for purposes of sec_54_4975-11 of the regulations the company b stock is treated as if it was also acquired with the proceeds of the exempt loan accordingly the company b stock is taken into account in determining the number of shares to be released in accordance with sec_54_4975-7 of the regulations by applying the fraction to them separately however in place of the release of company b stock an equivalent amount of company a stock should be released based on the fair market values of both company a stock and company b stock accordingly we conclude with respect to ruling_request that for 90-days after the spin-off the number of shares of company b held in the suspense_account will be taken into consideration when calculating the number of shares to be released from suspense under sec_4975 of the code and may then be converted to an equivalent number of shares of company a for release from suspense based on the fair_market_value of the shares of company b and shares of company a with respect to ruling_request sec_404 of the code generally permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to employer_securities which are held on the record_date for such dividend by an esop which is maintained by the corporation paying the dividend or any other member of the same controlled_group sec_404 defines the term applicable_dividend to include any dividend which in accordance with plan provisions is used to make payments on an exempt loan the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid sec_404 provides that a dividend described in sec_404 paid with respect to employer_securities allocated to a participant is an applicable_dividend only if the plan provides that employer_securities with a fair_market_value of at least the amount of the dividend are allocated to the participant page of page of sec_404 of the code provides that the term employer_securities has the same meaning given such term by sec_409 under sec_409 of the code the term employer_securities generally means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market in this case the company b shares were acquired by the company a plans pursuant to the spin-off as the direct result of the company a plans’ ownership of the original company a stock which was acquired with the proceeds of the exempt loan the company b shares held by the company a plans after the spin-off will represent part of the value of the original company a shares held prior to the spin-off and acquired with the proceeds of the exempt loan since the company b shares represent part of the assets acquired with the proceeds of the exempt loan if the company a plans dispose_of the company b shares and reinvest the proceeds in company a shares within a reasonable period of time we believe that the replacement company a shares should be treated as assets acquired with the proceeds of the exempt loan accordingly we conclude with respect to ruling_request that to the extent that the company a plans dispose_of the shares of company b received pursuant to the spin-off and reinvests the proceeds in shares of company a dividends_paid on such shares of company a which are used to repay the exempt loans will be treated as applicable_dividends under code sec_404 and will be deductible by company a under sec_404 to the same extent that dividends_paid with respect to the original company a shares purchased with proceeds of the exempt loans were deductible by company a this ruling letter is based on the assumption that the company a plans and company b plans are qualified under sec_401 of the code and meets the requirements of sec_4975 and that its related trust is tax exempt under sec_501 at all relevant times this ruling letter is also based on the assumption that the trasop and paysop shares have been maintained in a manner consistent with the applicable provisions of the code and regulations this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page of page of if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 id yat sincerely yours rances v 2s manager employee_plans technical group enclosures deleted copy form_437 cc page of
